In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Yancey, J.), dated February 7,1991, which, upon a fact-finding determination of the same court dated January 17, 1991, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crimes of attempted robbery in the third degree and criminal mischief in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding determination dated January 17, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the petition sufficiently identified the charges against him (see, People v Farson, 244 NY 413, 417; see also, Matter of Eric K., 100 Misc 2d 796, 799). Therefore, a bill of particulars was not required since the appellant was not entitled to matters of evidence relating to how the presentment agency intended to prove the elements of the offenses with which he was charged (see, Family Ct Act § 330.1 [1] [a]; cf., Matter of Edgar L., 66 Misc 2d 142, 144).
The appellant’s remaining contentions are either unpreserved for appellate review, without merit, or, if error, harmless. Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.